DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-13 considered unpatentable for the reasons indicated below: 
The allowability of claims 1-13 is withdrawn in view of the newly discovered reference to Takemae et al (U.S. Publication No. 2015/0269446 A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemae et al (“Takemae” hereinafter, U.S. Publication No. 2015/0269446 A1).
As per claim 1, Takemae discloses an image processing apparatus (a boundary detection apparatus, abstract and figure 2), comprising: an edge detector (road boundary line detection unit) configured to detect outlines extending from lower left toward upper right with respect to objects located on left side of a vehicle (see figure 5 and figure 7, left side sidewalk, paragraphs [0041]-[0049], boundary lines 7 and 8 are the claimed “outlines”), and detects outlines extending from lower right toward upper left with respect to objects located on right side of the vehicle (figure 7, right side sidewalk, boundary lines 22 and 23 are claimed “outlines”), on a basis of a luminance value of an image out of a pair of images, the pair of images being images in a traveling direction of a vehicle captured by a stereo camera (paragraph [0035]-[0036], stereo cameras 2 and 3 on a vehicle produces image information, which includes brightness and position and color information for boundary detection); and a sidewall information calculator (boundary detection unit) configured to recognize, on a basis of three- dimensional positional information of the objects having the outlines detected by the edge detector (as explained above, the left and right images produced by the stereo cameras are used to produce disparity image data, which includes three-dimensional pixel information that is used to detect the boundary lines as shown in figures 5 and 7), whichever of the objects having the outlines detected by the edge detector is located at a predetermined height or greater from a road surface and has a 
As per claim 2, Takemae discloses wherein the sidewall information calculator, upon recognizing the sidewall in a plurality, recognizes whichever of the sidewall in the plurality are at a spacing of a predetermined distance or closer, as an identical sidewall (as shown in figures 10 and 11, the points for boundary 7 in figure 10 that are within a fitting line that is within a predetermined distance, which is evidenced in figure 11, of the traveling vehicle’s width)
As per claim 3, Takemae discloses wherein the predetermined distance is a width of the vehicle (see explanation above).

As per claim 5, see explanation in claim 4.
As per claim 6, see explanation in claim 4.
As per claim 7, Takemae discloses a three-dimensional positional information generation processor configured to calculate, on a basis of the pair of images, three-dimensional coordinate values of the objects with respect to the stereo camera, and outputs the three-dimensional coordinate values as the three- dimensional positional information (as explained in paragraph [0035]-[0036], the image pairs produced by the stereo cameras are processed to produce disparity image, which includes the three-dimensional positional information).
As per claim 8, see explanation in claim 7.
As per claim 9, see explanation in claim 7.
As per claim 10, see explanation in claim 7.
As per claim 11 see explanation in claim 7.
As per claim 12, see explanation in claim 7.
As per claim 13, see explanation in claim 1, the examiner notes Takemae’s system is a computer-like system, which inherently includes a processor and a memory, which correspond to the claimed “circuitry” for carrying the image processing steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM Y LU/Primary Examiner, Art Unit 2667